                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

BRIAN KEITH KEESEE,                          )
                                             )
                      Appellant,             )
v.                                           )
                                             )      JUDGMENT
KIMBERLY NIFONG MITCHELL,                    )      Case No. 7:19-cv-134-D
                                             )
                      Appellee.              )

Decision by Court.

This action came before the Honorable James C. Dever III, United States District Judge, for ruling
as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the court AFFIRMS the Bankruptcy
Court Order of July 9, 2019. Keesee is specifically enjoined from litigating the State Court
Actions, and SHALL DISMISS the State Court Actions. Keesee is PERMANENTLY
ENJOINED from initiating or pursuing any claim or action against Mitchell that arises from
or relates to the Domestic Action, the Agreement, or Mitchell's bankruptcy proceedings.

This Judgment Filed and Entered on March 30, 2020, and Copies To:
Christopher A. Chleborowicz                         (via CM/ECF electronic notification)
Alan E. Toll                                        (via CM/ECF electronic notification)
David J. Haidt                                      (via CM/ECF electronic notification)




DATE                                         PETER A. MOORE, JR., CLERK
March 30, 2020                               By:    /s/ Nicole Sellers
                                             Deputy Clerk
